       Case 2:20-cv-00092-KS-MTP Document 1 Filed 05/14/20 Page 1 of 16




                            UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF MISSISSIPPI
                                  EASTERN DIVISION

SHARON MILSTEAD,

       Plaintiff,

v.                                                          Case No. _________ ________
                                                                      2:20-cv-92-KS-MTP

TD BANK USA, N.A.,
LVNV FUNDING LLC,
CREDIT ONE BANK, N.A.,
EQUIFAX INFORMATION
SERVICES LLC,

       Defendants.


                     COMPLAINT AND DEMAND FOR JURY TRIAL

       Plaintiff Sharon Milstead brings this action against Defendants TD Bank USA, N.A.,

LVNV Funding LLC, Credit One Bank, N.A. and Equifax Information Services LLC and

alleges:

                                          Introduction

       1.      This is an action for actual, statutory and punitive damages, costs and attorney’s

fees brought pursuant to the Fair Credit Reporting Act, 15 U.S.C. § 1681 et seq. (FCRA).

       2.      In October of 2018, an account unknown and unauthorized by Plaintiff was

opened with Credit One. In December 2018, another account unknown and unauthorized by

Plaintiff was opened through TD Bank. Both accounts began reporting on Plaintiff’s credit

reports. Plaintiff disputed the accounts with the credit reporting agencies and through them, the

entities furnishing the inaccurate information. Defendants failed to conduct a reasonable

investigation and concluded that Plaintiff was responsible for the accounts.




                                                1
       Case 2:20-cv-00092-KS-MTP Document 1 Filed 05/14/20 Page 2 of 16




                                Jurisdiction, Venue and Parties

       3.      This Court has original jurisdiction over Plaintiff’s claims arising under the

FCRA pursuant to 15 U.S.C. § 1681p and 28 U.S.C. § 1331.

       4.      Personal jurisdiction exists over Defendants as they have the necessary minimum

contacts with the State of Mississippi.

       5.      Venue is appropriate in the United States District Court for the Southern District

of Mississippi, Hattiesburg Division, pursuant to 28 U.S.C. § 1391, as the events giving rise to

Plaintiff’s claims occurred in Forrest County, Mississippi.

       6.      Plaintiff is, and was at all relevant times a “consumer” as defined by the FCRA,

15 U.S.C. § 1681a(c).

       7.      Defendant TD Bank USA, N.A. (“TD Bank”) is a national association with its

principal office located at 2035 Limestone Road, Wilmington, Delaware 19808.

       8.      Defendant LVNV Funding LLC (“LVNV”) was formed in Delaware and

conducts business through its principal place of business located at 6801 South Cimarron Road,

Suite 424J, Las Vegas, NV 89113.

       9.      Defendant Credit One Bank, N.A. (“Credit One”) is a national association with its

principal office located at 6801 South Cimarron Road, Las Vegas, Nevada 89113.

       10.     Defendant Equifax Information Services LLC (“Equifax”) is a consumer reporting

agency formed in Georgia and conducts business through its registered agent Corporation

Service Company at its address of 7716 Old Canton Road, Suite C, Madison, MS 39110.

       11.     Equifax is a “consumer reporting agency” as defined by 15 U.S.C. § 1681a(f).




                                                2
       Case 2:20-cv-00092-KS-MTP Document 1 Filed 05/14/20 Page 3 of 16




                                       General Allegations

        12.     In October 2019, someone other than Plaintiff opened a Credit One credit card

account in Plaintiff’s name.

        13.     Plaintiff did not authorize the application for, or opening of a Credit One credit

card account in her name.

        14.     The opening of the Credit One credit card in Plaintiff’s name was the result of

identification (ID) theft.

        15.     In December 2018, someone other than Plaintiff opened a TD Bank credit card in

Plaintiff’s name.

        16.     Plaintiff did not authorize the application for, or opening of a TD Bank credit card

account in her name.

        17.     The opening of the TD Bank credit card account in Plaintiff’s name was the result

of ID theft.

        18.     In August 2019, the fraudulent Credit One credit card account had an outstanding

balance of approximately $932.

        19.     In August 2019, Credit One sold the Credit One account to LVNV.

        20.     LVNV began attempting to collect the outstanding debt on the fraudulent Credit

One credit card account and began reporting the fraudulent account to Equifax.

        21.     In September 2019, Plaintiff received several bills associated with the Credit One,

TD Bank, and LVNV accounts.

        22.     When she received the bills, Plaintiff contacted TD Bank and Credit One to

dispute the fraudulent accounts. Plaintiff was told to file a police report to support her assertion

that the accounts were fraudulent.




                                                 3
        Case 2:20-cv-00092-KS-MTP Document 1 Filed 05/14/20 Page 4 of 16




        23.    On October 4, 2019, Plaintiff filed a police report with the Forrest County

Sheriff’s Office, explaining that the credit card accounts were fraudulent.

        24.    In November 2019, Plaintiff accessed her Equifax credit file and realized the

fraudulent accounts were reporting on her Equifax credit report.

        25.    On January 9, 2020, Plaintiff mailed a detailed dispute letter to Equifax. The

letter explained that Plaintiff disputed the TD Bank, Credit One and LVNV accounts because

they were fraudulent. Equifax received the dispute letter in Atlanta, Georgia on January 31,

2020.

        26.    In her letter to Equifax, Plaintiff included her name, address, social security

number, date of birth, driver license number, as well as the phone number, police report number,

and name of the officer who took her police report.

        27.    In her dispute letter, Plaintiff explained her attempts to resolve the issue directly

with TD Bank, Credit One, and LVNV. Plaintiff included that those furnishing entities failed to

resolve the matter.

        28.    Upon information and belief, Equifax sent notice of Plaintiff’s dispute to TD

Bank, Credit One and LVNV.

        29.    On or around February 21, 2020, Equifax provided Plaintiff with the results of its

investigation into her disputes. Equifax verified that the Credit One, TD Bank, and LVNV

accounts belonged to Plaintiff.

        30.    Equifax continues to report derogatory collection and charged-off accounts on

Plaintiff’s credit report despite Plaintiff providing all the necessary information for Defendants to

have investigated and determined the accounts are not Plaintiff’s.




                                                 4
        Case 2:20-cv-00092-KS-MTP Document 1 Filed 05/14/20 Page 5 of 16




        31.     As a result of Defendants’ conduct, Plaintiff has suffered actual damages in the

form of adverse interest rates, lost loan and credit opportunities, credit defamation, time and

expense dealt with repeatedly disputing the accounts and communicating with Defendants, as

well as emotional distress.

        32.     All necessary conditions precedent to the filing of this action have occurred.

                                          COUNT I
                   (Violations of FCRA § 1681s-2(b) by TD Bank USA, N.A.)

        33.     Plaintiff re-alleges and incorporates paragraphs 1 through 32, including all

subparts, as if fully set forth herein.

        34.     TD Bank is an entity who, regularly and in the course of business, furnishes

information to one or more consumer reporting agencies about its transactions or experiences

with any consumer and therefore constitutes a “furnisher of information” as codified at 15 U.S.C.

§ 1681s-2.

        35.     TD Bank published false information regarding Plaintiff’s alleged debt obligation

and the credit card account to Equifax, and through Equifax to all of Plaintiff’s potential lenders.

        36.     On one or more occasions within the past two years, by example only and without

limitation, TD Bank violated 15 U.S.C. § 1681s-2(b)(1)(B) by failing to review all relevant

information provided by the consumer reporting agencies along with Plaintiff’s disputes.

        37.     When Plaintiff mailed her detailed, written disputes and enclosures to Equifax and

the other consumer reporting agencies, those consumer reporting agencies (CRAs) used a dispute

system named “e-OSCAR” which has been adopted by the CRAs and by their furnisher-

customers such as TD Bank. It is an automated system and the procedures used by the CRAs are

systemic and uniform.




                                                 5
       Case 2:20-cv-00092-KS-MTP Document 1 Filed 05/14/20 Page 6 of 16




       38.     When a CRA like Equifax receives a consumer dispute, it (usually via an

offshore, outsourced vendor) translates that dispute into an Automated Credit Dispute

Verification or “ACDV” form.

       39.     The ACDV form is the method by which TD Bank has elected to receive

consumer disputes pursuant to 15 U.S.C. § 1681i(a).

       40.     Based on the manner in which Equifax responded to each of Plaintiff’s disputes,

representing that TD Bank had verified the supposed accuracy of its reporting, Plaintiff alleges

that Equifax did in fact forward Plaintiff’s disputes via ACDVs to TD Bank.

       41.     TD Bank understood the nature of Plaintiff’s disputes when it received the

ACDVs from Equifax.

       42.     TD Bank violated 15 U.S.C. § 1681s-2(b) by failing to fully and properly

investigate Plaintiff’s dispute of TD Bank’s representations; by failing to review all relevant

information regarding same; by failing to correctly report the results of an accurate investigation

to every other credit reporting agency; and by failing to permanently and lawfully correct its own

internal records to prevent the re-reporting of TD Bank’s representations to the consumer

reporting agencies.

       43.     TD Bank violated 15 U.S.C. § 1681s-2(b) by continuing to furnish inaccurate

information to Equifax after TD Bank had been notified of the dispute and that the information

was inaccurate.

       44.     Plaintiff spoke to TD Bank over the phone and through written correspondence.

Plaintiff repeatedly explained that she did not open, or authorize anybody else to open the TD

Bank account. Plaintiff filed a report of identity theft with the Forrest County Sheriff’s Office.

The Forrest County Sheriff’s Office concluded that Plaintiff was the victim of identity theft.




                                                 6
       Case 2:20-cv-00092-KS-MTP Document 1 Filed 05/14/20 Page 7 of 16




       45.     Despite the provided police report stating that Plaintiff was the victim of identity

theft, TD Bank falsely maintained that Plaintiff applied for the card and made the charges and

continued to report the account as belonging to Plaintiff.

       46.     TD Bank did not have any reasonable basis to believe that Plaintiff was

responsible for the account reported in the TD Bank representations. It also had substantial

evidence by which to have verified that Plaintiff was not the responsible party. TD Bank

knowingly chose to follow procedures which did not review, confirm or verify who the

responsible party was for the account and debt in question. Further, TD Bank had all of the

evidence and information with which to recognize and confirm Plaintiff was not the liable party.

Plaintiff had communicated with TD Bank many times prior to sending the dispute letters to

Equifax, informing TD Bank of the fraudulent account.

       47.     As a result of TD Bank’s conduct, action and inaction, Plaintiff suffered actual

damages in the form of adverse interest rates, lost loan and credit opportunities, credit

defamation, time and expense dealt with repeatedly disputing the accounts and communicating

with Defendant, as well as emotional distress.

       48.     TD Bank’s conduct, action, and inaction was willful, rendering it liable for actual

or statutory damages, and punitive damages pursuant to 15 U.S.C. § 1681n. In the alternative,

TD Bank was negligent entitling Plaintiff to recover actual damages under 15 U.S.C. § 1681o.

       WHEREFORE, Plaintiff respectfully demands a trial by jury on all issues so triable and

judgment against TD Bank USA, N.A., for statutory damages, punitive damages, actual

damages, costs, interest, attorney fees, enjoinder from further violations of these parts and any

other such relief the Court may deem just and proper.




                                                 7
        Case 2:20-cv-00092-KS-MTP Document 1 Filed 05/14/20 Page 8 of 16




                                          COUNT II
                   (Violations of FCRA § 1681s-2(b) by LVNV Funding LLC)

        49.     Plaintiff re-alleges and incorporates paragraphs 1 through 32, including all

subparts, as if fully set forth herein.

        50.     LVNV is an entity who, regularly and in the course of business as a collection

agency, furnishes information to one or more consumer reporting agencies about its transactions

or experiences with any consumer and therefore constitutes a “furnisher of information” as

codified at 15 U.S.C. § 1681s-2.

        51.     LVNV published false information regarding Plaintiff’s alleged debt obligation

and the collections account to Equifax, and through Equifax to all of Plaintiff’s potential lenders.

        52.     On one or more occasions within the past two years, by example only and without

limitation, LVNV violated 15 U.S.C. § 1681s-2(b)(1)(B) by failing to review all relevant

information provided by the consumer reporting agencies along with Plaintiff’s disputes.

        53.     When Plaintiff mailed her detailed, written disputes and enclosures to Equifax and

the other consumer reporting agencies, those consumer reporting agencies (CRAs) used a dispute

system named “e-OSCAR” which has been adopted by the CRAs and by their furnisher-

customers such as LVNV. It is an automated system and the procedures used by the CRAs are

systemic and uniform.

        54.     When a CRA like Equifax receives a consumer dispute, it (usually via an

offshore, outsourced vendor) translates that dispute into an Automated Credit Dispute

Verification or “ACDV” form.

        55.     The ACDV form is the method by which LVNV has elected to receive consumer

disputes pursuant to 15 U.S.C. § 1681i(a).




                                                 8
        Case 2:20-cv-00092-KS-MTP Document 1 Filed 05/14/20 Page 9 of 16




        56.       Based on the manner in which Equifax responded to each of Plaintiff’s disputes,

representing that LVNV had verified the supposed accuracy of its reporting, Plaintiff alleges that

Equifax did in fact forward Plaintiff’s disputes via ACDVs to LVNV.

        57.       LVNV understood the nature of Plaintiff’s disputes when it received the ACDVs

from Equifax.

        58.       LVNV violated 15 U.S.C. § 1681s-2(b) by failing to fully and properly

investigate Plaintiff’s dispute of LVNV’s representations; by failing to review all relevant

information regarding same; by failing to correctly report the results of an accurate investigation

to every other credit reporting agency; and by failing to permanently and lawfully correct its own

internal records to prevent the re-reporting of LVNV’s representations to the consumer reporting

agencies.

        59.       LVNV violated 15 U.S.C. § 1681s-2(b) by continuing to furnish inaccurate

information to Equifax after LVNV had been notified of the dispute and that the information was

inaccurate.

        60.       Plaintiff communicated to LVNV through written correspondence. Plaintiff

repeatedly explained that she did not open, or authorize anybody else to open the account LVNV

was attempting to collect on. Plaintiff filed a report of identity theft with the Forrest County

Sheriff’s Office. The Forrest County Sheriff’s Office concluded that Plaintiff was the victim of

identity theft.

        61.       Despite the provided police report stating that Plaintiff was the victim of identity

theft, LVNV falsely maintained that Plaintiff applied for the card and made the charges and

continued to report the account as belonging to Plaintiff.




                                                   9
       Case 2:20-cv-00092-KS-MTP Document 1 Filed 05/14/20 Page 10 of 16




        62.     LVNV did not have any reasonable basis to believe that Plaintiff was responsible

for the account reported in the LVNV representations. It also had substantial evidence by which

to have verified that Plaintiff was not the responsible party. LVNV knowingly chose to follow

procedures which did not review, confirm, or verify who the responsible party was for the

account and debt in question. Further, LVNV had all of the evidence and information with which

to recognize and confirm Plaintiff was not the liable party. Plaintiff had communicated with

LVNV many times prior to sending the dispute letters to Equifax, informing LVNV of the

fraudulent account.

        63.     As a result of LVNV’s conduct, action and inaction, Plaintiff suffered actual

damages in the form of adverse interest rates, lost loan and credit opportunities, credit

defamation, time and expense dealt with repeatedly disputing the accounts and communicating

with Defendant, as well as emotional distress.

        64.     LVNV’s conduct, action, and inaction was willful, rendering it liable for actual or

statutory damages, and punitive damages pursuant to 15 U.S.C. § 1681n. In the alternative,

LVNV was negligent entitling Plaintiff to recover actual damages under 15 U.S.C. § 1681o.

        WHEREFORE, Plaintiff respectfully demands a trial by jury on all issues so triable and

judgment against LVNV Funding LLC, for statutory damages, punitive damages, actual

damages, costs, interest, attorney fees, enjoinder from further violations of these parts and any

other such relief the Court may deem just and proper.

                                        COUNT III
                 (Violations of FCRA § 1681s-2(b) by Credit One Bank, N.A.)

        65.     Plaintiff re-alleges and incorporates paragraphs 1 through 32, including all

subparts, as if fully set forth herein.




                                                 10
      Case 2:20-cv-00092-KS-MTP Document 1 Filed 05/14/20 Page 11 of 16




       66.     Credit One is an entity who, regularly and in the course of business, furnishes

information to one or more consumer reporting agencies about its transactions or experiences

with any consumer and therefore constitutes a “furnisher of information” as codified at 15 U.S.C.

§ 1681s-2.

       67.     Credit One published false information regarding Plaintiff’s alleged debt

obligation and the credit card account to Equifax, and through Equifax to all of Plaintiff’s

potential lenders.

       68.     Moreover Credit One sold the fraudulent debt to a debt collector despite the

account not belonging to Plaintiff and instigating LVNV’s collection activities towards Plaintiff.

       69.     On one or more occasions within the past two years, by example only and without

limitation, Credit One violated 15 U.S.C. § 1681s-2(b)(1)(B) by failing to review all relevant

information provided by the consumer reporting agencies along with Plaintiff’s disputes.

       70.     When Plaintiff mailed her detailed, written disputes and enclosures to Equifax and

the other consumer reporting agencies, those consumer reporting agencies (CRAs) used a dispute

system named “e-OSCAR” which has been adopted by the CRAs and by their furnisher-

customers such as Credit One. It is an automated system and the procedures used by the CRAs

are systemic and uniform.

       71.     When a CRA like Equifax receives a consumer dispute, it (usually via an

offshore, outsourced vendor) translates that dispute into an Automated Credit Dispute

Verification or “ACDV” form.

       72.     The ACDV form is the method by which Credit One has elected to receive

consumer disputes pursuant to 15 U.S.C. § 1681i(a).




                                                11
      Case 2:20-cv-00092-KS-MTP Document 1 Filed 05/14/20 Page 12 of 16




       73.     Based on the manner in which Equifax responded to each of Plaintiff’s dispute,

representing that Credit One had verified the supposed accuracy of its reporting, Plaintiff alleges

that Equifax did in fact forward Plaintiff’s disputes via ACDVs to Credit One.

       74.     Credit One understood the nature of Plaintiff’s disputes when it received the

ACDVs from Equifax.

       75.     Credit One violated 15 U.S.C. § 1681s-2(b) by failing to fully and properly

investigate Plaintiff’s dispute of Credit One’s representations; by failing to review all relevant

information regarding same; by failing to correctly report the results of an accurate investigation

to every other credit reporting agency; and by failing to permanently and lawfully correct its own

internal records to prevent the re-reporting of Credit One’s representations to the consumer

reporting agencies.

       76.     Credit One violated 15 U.S.C. § 1681s-2(b) by continuing to furnish inaccurate

information to Equifax after Credit One had been notified of the dispute and that the information

was inaccurate.

       77.     Plaintiff spoke to Credit One over the phone and through written correspondence.

Plaintiff repeatedly explained that she did not open, or authorize anybody else to open the Credit

One account. Plaintiff filed a report of identity theft with the Forrest County Sheriff’s Office.

The Forrest County Sheriff’s Office concluded that Plaintiff was the victim of identity theft.

       78.     Despite the provided police report that Plaintiff was the victim of identity theft,

Credit One falsely maintained that Plaintiff applied for the card and made the charges and

continued to report the account as belonging to Plaintiff and proceeded to sell the fraudulent debt

to LVNV to begin their collection procedures.




                                                12
       Case 2:20-cv-00092-KS-MTP Document 1 Filed 05/14/20 Page 13 of 16




        79.     Credit One did not have any reasonable basis to believe that Plaintiff was

responsible for the account reported in the Credit One representations. It also had substantial

evidence by which to have verified that Plaintiff was not the responsible party. Credit One

knowingly chose to follow procedures which did not review, confirm or verify who the

responsible party was for the account and debt in question. Further, Credit One had all of the

evidence and information with which to recognize and confirm Plaintiff was not the liable party.

Plaintiff had communicated with Credit One many times prior to sending the dispute letters to

Equifax, informing Credit One of the fraudulent account.

        80.     As a result of Credit One’s conduct, action and inaction, Plaintiff suffered actual

damages in the form of adverse interest rates, lost loan and credit opportunities, credit

defamation, time and expense dealt with repeatedly disputing the accounts and communicating

with Defendant, as well as emotional distress.

        81.     Credit One’s conduct, action, and inaction was willful, rendering it liable for

actual or statutory damages, and punitive damages pursuant to 15 U.S.C. § 1681n. In the

alternative, Credit One was negligent entitling Plaintiff to recover actual damages under 15

U.S.C. § 1681o.

        WHEREFORE, Plaintiff respectfully demands a trial by jury on all issues so triable and

judgment against Credit One Bank, N.A., for statutory damages, punitive damages, actual

damages, costs, interest, attorney fees, enjoinder from further violations of these parts and any

other such relief the Court may deem just and proper.

                                             COUNT IV
                          (Violations of the FCRA § 1681i(a) by Equifax)

        82.     Plaintiff re-alleges and incorporates paragraphs 1 through 32, including all

subparts, as if fully set forth herein.



                                                 13
       Case 2:20-cv-00092-KS-MTP Document 1 Filed 05/14/20 Page 14 of 16




        83.     Equifax violated 15 U.S.C. § 1681i by failing to delete inaccurate information in

Plaintiff’s credit file after receiving notice of such inaccuracies, by failing to conduct a lawful

reinvestigation, and by failing to maintain reasonable procedures with which to filter and verify

disputed information in Plaintiff’s credit file.

        84.     Plaintiff told Equifax that she had already tried to fix the fraudulent account with

the furnishing entities by completing the requested police report with the Forrest County

Sheriff’s Office, but that the furnishers still refused to remove the fraudulent account. Equifax

took no independent action to investigate the dispute or to determine whether Plaintiff was the

victim of identity theft.

        85.     Equifax failed to investigate Plaintiff’s dispute despite Plaintiff providing all the

necessary information. Equifax chose to ignore all the information provided in the dispute and

rely solely on the information provided by TD Bank, LVNV, and Credit One. Plaintiff even

provided her contact information, but Equifax made no attempt to contact her to obtain any

additional information if any was needed.

        86.     Equifax chose to ignore this information and simply parroted the information

provided by the furnisher.

        87.     As a result of Equifax’s conduct, action and inaction, Plaintiff suffered actual

damages in the form of adverse interest rates, lost loan and credit opportunities, credit

defamation, time and expense dealt with repeatedly disputing the accounts and communicating

with Defendant, as well as emotional distress.

        88.     Equifax’s conduct, action, and inaction was willful, rendering it liable for actual

or statutory damages, and punitive damages pursuant to 15 U.S.C. § 1681n. In the alternative,

Equifax was negligent, entitling Plaintiff to recover actual damages under 15 U.S.C. § 1681o.




                                                   14
       Case 2:20-cv-00092-KS-MTP Document 1 Filed 05/14/20 Page 15 of 16




        WHEREFORE, Plaintiff respectfully demands a trial by jury on all issues so triable and

judgment against Defendant Equifax Information Services LLC for statutory damages, punitive

damages, actual damages, costs, interest, attorney fees, for pre-judgment and post-judgment

interest at the legal rate, enjoinder from further violations of these parts, and any other such relief

the Court may deem just and proper.

                                             COUNT V
                         (Violations of the FCRA § 1681e(b) by Equifax)

        89.     Plaintiff re-alleges and incorporates paragraphs 1 through 32, including all

subparts, as if fully set forth herein.

        90.     Equifax violated 15 U.S.C. § 1681e(b) by failing to establish or to follow

reasonable procedures to assure maximum possible accuracy in the preparation of the credit

report and credit files it published and maintains concerning Plaintiff.

        91.     Plaintiff did not apply for any of the accounts with TD Bank or Credit One and

allowed for fraudulent accounts to remain. LVNV was able to purchase and begin attempts to

collect on the fraudulent debt from Plaintiff based on the fraudulent account originally held and

reported by Credit One. Plaintiff did not apply for any account with TD Bank and Credit One,

nor did she authorize anyone else to apply for the accounts. Despite this, Equifax’s procedures

allowed for the account to be reported on Plaintiff’s Equifax credit report.

        92.     As a result of Equifax’s conduct, action and inaction, Plaintiff suffered actual

damages in the form of adverse interest rates, lost loan and credit opportunities, credit

defamation, time and expense dealt with repeatedly disputing the accounts and communicating

with Defendant, as well as emotional distress.




                                                  15
      Case 2:20-cv-00092-KS-MTP Document 1 Filed 05/14/20 Page 16 of 16




       93.     Equifax’s conduct, action, and inaction was willful, rendering it liable for punitive

damages pursuant to 15 U.S.C. § 1681n. In the alternative, if Equifax was negligent, Plaintiff is

entitled to recover under 15 U.S.C. § 1681o.

       94.     Plaintiff is entitled to recover costs and attorney’s fees from Equifax pursuant to

15 U.S.C. § 1681n and § 1681o.

       WHEREFORE, Plaintiff respectfully demands a trial by jury on all issues so triable and

judgment against Defendant Equifax Information Services LLC for statutory damages, punitive

damages, actual damages, costs, interest, attorney fees, for pre-judgment and post-judgment

interest at the legal rate, enjoinder from further violations of these parts, and any other such relief

the Court may deem just and proper.




                                                       Respectfully submitted,

                                                       s/ William Graves
                                                       William Graves
                                                       Mississippi Bar #: 105679
                                                       Morgan & Morgan, PLLC
                                                       4450 Old Canton Road, Suite 200
                                                       Jackson, MS 39211
                                                       Phone: (601) 503-1654
                                                       Fax: (601) 503-1606
                                                       WGraves@forthepeople.com
                                                       Counsel for Plaintiff




                                                  16
